DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of Group II, claims 1-20, is acknowledged. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (a) nonelected group(s), there being no allowable generic or linking claim. It is noted that claims 14-16 also were inadvertently omitted from group I (ie. they directly depend on claim 2 of group I) and are therefore withdrawn as well.
35 USC § 112, 6th Paragraph
The claim limitations “transmission member”, “smashing device”, and “squeezing device” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms “member” and “device” coupled with functional language "transmission", “smashing”, and “squeezing” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth The corresponding structures are described as bevel gears [0084]; a grinding spiral head or cutter [0042]; and a squeezing screw rod [0042] respectively.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 17, 19, and 20 are rejected under 35 U.S.C. 102 as being anticipated by US 5,592,873 to Lee.
Regarding claims 10, 17, 19, and 20 Lee discloses bevel gears (14) connected to drive shafts (86) (Fig. 1) (col. 3, ln. 33-41), and motor (12) and shaft (12a) (col. 3, ln. 33-41), the .
Claims 10 and 18 are rejected under 35 U.S.C. 102 as being anticipated by EP 2777446 to Conti.
Regarding claims 10 and 18 Conti discloses a drive body motor with bevel gears (256, 254) attached to shafts (252, 262) and the motor (112), the shafts at a 90 degree angle [0052] (Fig. 16).
The art does not disclose the host assembly, barrel body with inlet and first and second barrel bodies, smashing device, and squeezing device where when rotating, the smashing device is capable of cooperating with an inner side wall of the first barrel body to smash food entering the first barrel body from the feed inlet, and the smashed food enters, under the effect of the smashing device, the second barrel body through the communication port and is squeezed by the squeezing device in the second barrel body to achieve separation between juice and food residues, as claimed by applicant in dependent claim 11. Therefore claims 11-13 are objected to as dependent on a rejected claim but would be allowable over the art is rewritten in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761